Case: 4:21-cr-00196-RLW-JMB Doc. #: 4 Filed: 03/10/21 Page: 1 of 1 PageID #: 11




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION
UNITED STATES OF AMERICA,            )
                                     )
             Plaintiff,              )
                                     )
v.                                   ) No. 4:21 MJ 5070 NAB
                                     )
ROBERT L. PAYNE,                     )
                                     )
             Defendant.

                   MOTION FOR PRETRIAL DETENTION AND HEARING

         Comes now the United States of America, by and through its attorneys, Sayler A. Fleming,

United States Attorney for the Eastern District of Missouri, and Jillian Anderson, Assistant

United States Attorney for said District, and moves the Court to order defendant detained

pending trial pursuant to Title 18, United States Code, '3141, et seq.

         As and for its grounds, the Government states as follows:

         1.   There is a serious risk that the defendant will flee and is a threat to the community.

         WHEREFORE, the Government requests this Court to order defendant detained prior to

trial.

                                                        SAYLER A. FLEMING
                                                        United States Attorney


                                                        _s/Jillian Anderson____________
                                                        JILLIAN ANDERSON, #53918(MO)
                                                        Assistant United States Attorney
